BARHAM, Judge.
Edward Williams sued his wife, Minnie Ferguson Williams, for a separation, alleging abandonment. Mrs. Williams answered and reconvened alleging numerous acts of cruelty as giving her good cause to leave her husband and, as a basis for a separation, judgment in her favor. The trial court rejected the husband’s demands and granted the wife a decree of separation with an award of alimony pendente lite in the sum of $50.00 per month.
Plaintiff, defendant in reconvention, appealed, specifying error of the lower court in granting the wife the decree of separation, and, alternatively, that the sum of $50.00 per month is excessive.
The case presents only a factual question. The trial judge in oral reasons for judgment found a continuing relationship between Mr. Williams and a neighbor of such a nature as to cause aggravation and concern to the wife. The court also concluded that the husband had ordered the wife to leave the matrimonial domicile, and that although he recanted to some degree and in some manner prior to the separation, it was too late to absolve him of fault.
The trial judge found the cause of the separation to be the ill treatment of the wife by the husband. This Court has no reason to overrule the factual findings of the lower court in this regard. The Court further finds that the trial judge’s award of alimony pendente lite is not excessive.
The judgment of the district court is affirmed and the costs of this appeal are to be paid by the appellant.